department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date u i l legenc b cc x dear - contact person identification_number telephone number employer_identification_number this is in response to your ruling_request regarding the proper treatment of a transfer of part of your assets to another private_foundation under sec_501 sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 facts you have been recognized as an organization described in sec_501 and classified as a private non-opurating foundation under sec_509 your founders passed away a number of years ago your directors include b and c both of whom are children of founder your primary purpose is to make grants to other organizations recognized as exempt from federal_income_tax under sec_501 for charitable purposes you state that in the years since the death of your founders differences of opinion have arisen among b and your members and directors including c concerning your management and charitable activities b and your other members are interested in supporting different charities and operating under different management strategies to resolve these differences you propose to establish and fund a charitable_trust trust of which b is a trustee along with one of b’s daughters with another daughter being named successor trustee you propose to make a capital endowment grant to trust in order for b through the trust and you to pursue your respective independent charitable interests and objectives b has resigned as your director and member c will continue as your director and a member trust has submitted its form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code from federal_income_tax but has not received its determination_letter from the irs for purposes of this ruling we are presuming and relying upon the fact that trust will qualify as and will receive a determination_letter from the internal_revenue_service stating that it is an organization described in sec_501 and classified as a private non- operating_foundation under sec_509 you state that the proposed grant will consist of dollar_figurex the proposed grant will be transferred by you in one or more installments but must be fully disbursed to trust within days of the date of the execution of the proposed grant agreement the grant agreement includes the expenditure_responsibility terms and conditions as required by sec_4945 and as set forth in sec_53_4945-5 the grant agreement includes provisions requiring reports from trust in accordance with sec_53_4945-5 further you will fulfill your reporting requirements as set forth in sec_53_4945-5 you state that the grant agreement will be executed as of the later date of and no distribution to trust will be made absent i receipt of a federal determination_letter establishing the federal tax-exempt status of trust as a private non-operating foundation and ii receipt of this letter_ruling you state that the proposed grant represents significantly less than percent of the fair_market_value of your net assets as such you state that the proposed transfer will not constitute a significant disposition of assets within the meaning of sec_1_507-3 you represent that to the best of your knowledge you have not engaged in either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter you state that you have conducted an inquiry and are satisfied that you have reasonable assurances that trust will use the grant for the proper purposes you are familiar with trust's two trustees are the holder of a reversionary_interest in the proposed grant pursuant to the trust agreement and will exercise expenditure_responsibility within the meaning of sec_4945 the grant and trust agreements provide that the trust has limited discretion with respect to any distribution of funds as well as containing other language to ensure compliance with chapter rulings requested you have specifically requested the following rulings the proposed grant from you to trust will not adversely affect your tax exempt status under sec_501 the proposed grant will not constitute either a willful flagrant act or failure to act or one of a series of willful repeated acts or failures to act within the meaning of sec_507 the proposed grant will not give rise to net_investment_income for you under sec_4940 neither the formation of trust nor the proposed grant will constitute an act of self-dealing under sec_4941 the proposed grant offsets your minimum distribution requirement under sec_4942 to the extent that trust makes qualifying distributions meeting the requirements specified in sec_4942 the proposed grant will not constitute a jeopardizing investment for you under sec_4944 the proposed grant will not constitute a taxable_expenditure under sec_4945 because you will exercise expenditure_responsibility over the transferred assets for the year of the transfer and the two succeeding years but not thereafter if it is apparent to you that before the end of such second succeeding taxable_year neither the principal nor income from the assets distributed in the transfer to trust have been used for any purpose which would result in liability for tax under sec_4945 the legal accounting and other expenses_incurred by you in connection with the letter_ruling request the formation of trust and the proposed grant will not constitute taxable_expenditures pursuant to sec_4945 and to the extent you are incurring these expenses to accomplish exempt purposes and or protect itself will be considered qualifying distributions under chapter law sec_170 provides that the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_501 provides for the exemption from federal tax for organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 provides that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c for any portion not abated under subsection g or the entire amount of such tax is abated under subsection g r c sec_4940 imposes an annual tax on the net_investment_income of private_foundations r c sec_4940 defines net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed by paragraph r c sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation ilr c sec_4941 provides the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation r c sec_4942 imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year r c sec_4942 provides that in general for purposes of this section the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph sec_4942 states that for purposes of this section the term qualifying_distribution includes a contribution to a sec_501 organization described in paragraph a i or ii if-- a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such contribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization sec_4944 imposes an initial tax on a private_foundation if it invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4944 provides that for purposes of this section investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes r c sec_4945 imposes an excise_tax on the taxable_expenditures of a private_foundation r c sec_4945 provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h_r c sec_4945 defines the term expenditure_responsibility to mean that a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary r c sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust and a foundation_manager including an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_1_507-3 provides in part that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph sec_1_507-3 provides in part that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization sec_1_507-3 states that for purposes of sec_507 in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor within the meaning of sec_507 with respect to the transferor foundation will be treated as a substantial_contributor with respect to the transferee foundation regardless of whether such person meets the dollar_figure-two percent test with respect to the transferee organization at any time sec_1_507-3 states that if a private_foundation incurs a liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 states that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation sec_1_507-3 provides that when a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the applicable_period of time described in sec_4943 or shall include both the period during which the transferor foundation held such assets and the period during which the transferee foundation holds such assets sec_1_507-3 sets forth certain rules that apply to the transferee foundation with respect to the assets transferred in a sec_507 transfer to the same extent and in the same manner that they would have applied to the transferor foundation had the sec_507 transfer not been effected mostly in the nature of transitional rules of limited scope for the tax reform act of sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 states that a transfer of assets is described in sec_507 if made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income it is sec_1_507-3 states in part that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where any disposition to one or more private_foundations for the taxable_year is part of a series of related dispositions made during prior years the total of the related dispositions made during such prior taxable years i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year or at the beginning of the first taxable_year in which any of the series of related dispositions was made sec_1_507-4 states that private_foundations which make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4945-5 provides that before making a grant to an organization with respect to which expenditure_responsibility must be exercised under this section a private_foundation should conduct a limited inquiry concerning the potential grantee such inquiry should be complete enough to give a reasonable man assurance that the grantee will use the grant for the proper purposes sec_53_4945-5 provides that in order to meet the expenditure_responsibility requirements of sec_4945 a private_foundation must require that each grant to an organization with respect to which expenditure_responsibility must be exercised be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization such commitment must include an agreement by the grantee i to repay any portion of the amount granted which is not used for the purposes of the grant ii to submit full an complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant iii to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and iv not to use any of the funds a to carry on propaganda or otherwise to attempt to influence legislation b to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive c to make any grant which does not comply with the requirements of sec_4945 or or d to undertake any activity for any purpose other than one specified in sec_170 the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endowment for the purchase of capital equipment or for general support provided that neither the grants nor the income therefrom may be used for purposes other than those described in sec_170 sec_53_4945-5 provides that with regard to capital endowment grants made to private_foundations if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for the tax_year in which the grant was made and for the immediately succeeding two tax years only if it is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 may the grantor then allow the grantee's reports to be discontinued sec_53_4945-6 provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses win such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4946-1 states that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than sec_509 analysis ruling to be exempt under sec_501 an organization must be organized and operated exclusively for exempt purposes you and trust are organized and operated exclusively to further exempt charitable purposes within the meaning of sec_501 pursuant to both the grant and trust agreements the assets to be transferred to trust are required to be used to further charitable purposes you represent that you will remain organized and operated for sec_501 charitable purposes and that trust is required to return the grant proceeds should it cease to be organized and operated for sec_501 charitable purposes therefore the proposed grant will not adversely affect your exempt status ruling you represent that to the best of your knowledge you have not committed either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code you represent that no distribution of your assets will be made to trust until this ruling is granted as such the transfer of assets pursuant to the proposed grant will not in and of itself constitute either a willful flagrant act or failure to act or one of a series of such acts within the meaning of sec_507 ruling sec_4940 imposes an excise_tax on investment_income received by private_foundations investment_income includes capital_gains from the sale_or_other_disposition of property the transfer of assets by you to trust which lacks consideration does not constitute a sale_or_other_disposition of property that would generate capital_gains subject_to the excise_tax under sec_4940 therefore the proposed grant will not be treated as a taxable sale or disposition of property within the meaning of sec_4940 ruling sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_1_507-3 determine whether the proposed transfer of part of your assets to trust will constitute an act of self-dealing between a private_foundation and its disqualified persons as defined in sec_4946 under sec_53_4946-1 a disqualified_person does not include organizations that are exempt under sec_501 therefore your transfer of assets to trust is not an act of self-dealing because trust subject_to the caveat in the facts section above is recognized by the service as an organization exempt from tax ruling sec_4942 imposes an annual tax on the undistributed_income_of_a_private_foundation it requires a private_foundation to pay qualifying distributions as defined in sec_4942 to accomplish one or more exempt purposes a qualifying_distribution includes any amount_paid to accomplish one or more purposes including reasonable and necessary administrative expenses_incurred in the direct active_conduct of an exempt_purpose described in sec_170 your proposed grant to trust should itself be counted toward the satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 which states that the term qualifying_distribution includes a contribution to a private_foundation which is not an operating_foundation such as trust if the redistribution requirements specified in sec_4942 are met as a result your proposed grant should offset your minimum distribution_requirements under sec_4942 to the extent that trust makes qualifying distributions meeting the requirements specified in sec_4942 ruling sec_4944 imposes a tax on investments by private_foundations which jeopardize their charitable purposes sec_4944 states that investments the primary purpose of which are to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes you will transfer assets pursuant to the proposed grant for a charitable purpose and no significant purpose of the proposed grant is the production_of_income or the appreciation of property as such the transfer should not constitute a jeopardizing investment for you nor result in the imposition of tax for a jeopardy investment under sec_4944 ruling sec_4945 imposes an excise_tax on the taxable_expenditures of a private_foundation a transfer is a taxable_expenditure under sec_4945 unless the transferor complies with the expenditure_responsibility requirements of sec_4945 you have conducted an inquiry within the meaning of sec_53_4945-5 as is reasonable taking into account trust’s limited discretion with respect to the distribution of funds your proposed grant to trust is for capital endowment purposes therefore the proposed grant should not constitute a taxable_expenditure under sec_4945 as long as you exercise expenditure_responsibility over the transferred assets in accordance with sec_4945 and sec_53_4945-5 for the year of the transfer and the two succeeding years but not thereafter if it is apparent to you that before the end of such second succeeding taxable_year neither the principal nor income from the assets distributed to trust have been used for any purpose which would result in liability for tax under sec_4945 ruling sec_53_4945-6 provides that any expenditures_for unreasonable administrative expenses will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable your legal accounting and other expenses_incurred by you in preparation of this request the formation of trust and the proposed grant to the extent such expenses are incurred in the good_faith belief that they are reasonable and that the payments are consistent with ordinary business care and prudence and are furthering your exempt purposes should not constitute taxable_expenditures conclusions based on the foregoing we rule as follows _ - the proposed grant from you to trust will not adversely affect your tax exempt status under sec_501 the proposed grant will not constitute either a willful flagrant act or failure to act or one of a series of willful repeated acts or failures to act within the meaning of sec_507 the proposed grant will not give rise to net_investment_income for you under sec_4940 neither the formation of trust nor the proposed grant will constitute an act of self-dealing under sec_4941 the proposed grant offsets your minimum distribution requirement under sec_4942 to the extent that trust makes qualifying distributions meeting the requirements specified in sec_4942 the proposed grant will not constitute a jeopardizing investment for you under sec_4944 the proposed grant will not constitute a taxable_expenditure under sec_4945 because you will exercise expenditure_responsibility over the transferred assets for the year of the transfer and the two succeeding years but not thereafter if it is apparent to you that before the end of such second succeeding taxable_year neither the principal nor income from the assets distributed in the transfer to trust have been used for any purpose which would result in liability for tax under sec_4945 the reasonable legal accounting and other expenses_incurred by you in connection with the letter_ruling request the formation of trust and the proposed grant will not constitute taxable_expenditures pursuant to sec_4945 and to the extent you are incurring these expenses to accomplish exempt purposes and or protect itself will be considered qualifying distributions under chapter this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_61 k provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the irs we are sending a copy of this letter to your authorized representative enclosure notice sincerely yours ronald j shoemaker manager exempt_organizations technical group
